 
EXHIBIT 10-01
ATLAS TECHNOLOGY GROUP, INC. (the "Company")
 
CONSENT TO ACT AS DIRECTOR
 
I hereby consent to act as a director, President, Secretary, and Treasurer of
the Company and acknowledge that I am not disqualified to become or to act as a
director under the Delaware Revised Statutes.
 
I hereby confirm that:
 
1. I am not under the age of 18 years;

 
2. I have not been found by a court, in the United States of America or
elsewhere, to be incapable of managing my own affairs;

 
3. I am not an undischarged bankrupt; and

 
4. I have not been convicted in or out of Minnesota of an offence in connection
with the promotion, formation or management of a corporation or unincorporated
business, or of an offence involving fraud.

 
In addition, the undersigned hereby consents to the holding of any meeting of
the directors or of a committee of the directors of the Company by means of such
telephonic, electronic or other communication facility, as permit all persons
participating in the subject meetings to communicate adequately with each other.


This consent shall continue in effect from year to year so long as the
undersigned is re-elected to the board of directors, provided that in the event
that the undersigned revokes this consent or resigns from the board of
directors, this consent shall cease to have effect from the date of receipt in
writing by the Company of such revocation or resignation, as the case may be,
or, if the latter, the effective date of such resignation.
 
DIRECTORS HAVE SUBSTANTIAL DUTIES AND OBLIGATIONS AND MAY BE SUBJECT TO
SIGNIFICANT LIABILITIES. THE PERSON SIGNING THIS CONSENT SHOULD OBTAIN
INDEPENDENT LEGAL ADVICE.
 
Dated
11/10/10
   
Print name
James Albion
   
Address
5621 Strand Blvd. Suite #203  •  Naples, Florida 34110
   
Signature
/s/: James Albion


 
 

--------------------------------------------------------------------------------

 